          Case 6:19-cv-01280-DEP Document 21 Filed 02/18/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF NEW YORK

AMBER O. JANICKE,                      )       Case 6:19-cv-1280-DEP
           Plaintiff,                  )
                                       )
vs.                                    )
                                       )
ANDREW SAUL,                           )
Commissioner,                          )
Social Security Administration,        )
               Defendant.              )

          Consent Order for Payment of Fees under the Equal Access to Justice Act

        IT IS HEREBY STIPULATED AND AGREED by the undersigned attorneys for the

parties in the above-titled action that Plaintiff be awarded attorney fees and expenses under the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, in the amount of five thousand, eight

hundred ninety-eight dollars and seventy-four cents ($5,898.74).

        The award of attorney fees will satisfy all Plaintiff’s claims for fees, costs, and expenses

under 28 U.S.C. § 2412 in this case. Any fees paid belong to Plaintiff and not to her attorney and

can be offset to satisfy pre-existing debt that Plaintiff owes the United States. Astrue v. Ratliff,

560 U.S. 586 (2010). After the Court enters this award, if Defendant can verify that Plaintiff owes

no preexisting debt subject to offset, Defendant agrees to make the award payable to Plaintiff’s

attorney pursuant to the EAJA assignment signed by Plaintiff and counsel.

        AND, the Court having reviewed the record in this
                              18 day of _____________,
        matter; IT IS on this ___           February 2021;

        ORDERED that Plaintiff be awarded fees under EAJA in the amount of $5,898.74, and

that the fees are payable to Plaintiff, but if Plaintiff does not owe a debt subject to offset, payable

to Plaintiff’s attorney.
         Case 6:19-cv-01280-DEP Document 21 Filed 02/18/21 Page 2 of 2




                                                   ______________________________
                                                   Hon. David E. Peebles
                                                   United States Magistrate Judge

The undersigned hereby consent to the form and entry of the within order.

Dated: February 16, 2021

Andrew Saul,                                Amber O. Janicke,

By His Attorneys,                           By Her Attorney,

Antoinette T. Bacon,
Acting United States Attorney

/s/ Natasha Oeltjen                         /s/ B. Brooks Benson1
Special Assistant U.S. Attorney             Law Office of Peter M. Hobaica, LLC
Social Security Administration              2045 Genesee Street
Office of the General Counsel               Utica, NY 13501
J.F.K. Federal Building, Room 625           (315) 624-7777
Boston, MA 02203                            bbbenson7qp@yahoo.com
(617) 565-1849
natasha.oeltjen@ssa.gov




1
 Signed by Attorney Natasha Oeltjen with Attorney B. Brooks Benson’s permission, provided via
e-mail on February 12, 2021.
